                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

AL M WILLTAMS,                                          $
                                                        s
           Plaintiff,                                   $
                                                        $
v.                                                      $    Civil Action No. 4:21-cv-154-SDJ-KPJ
                                                        $
LADERA APARTMENTS, et                 al.,              $
                                                        $
           Defendants.

         DEFENDANTS' ORIGINAL ANSWER TO PLAINTIFF'S FIRST VERIFIET)
            COMPLAINT AND REOUEST FOR EMERGENCY INJUNCTION

           Pursuant to the February 25. 2021,, Order entered by this Honorable Court, Def-endants

Ladera Apartments, "Ms. Judyl." and Daniel Paz (collectively "Defendants") file their Original

Answer to Plaintiff s First Verified Compliant and Request for Emergency Injunction liled by

Plaintiff Al M Williams (the "Plaintiff'), and would respectfully show the Court the fbllowing:

                                             I. Admissions and Denials

      1.      By way of initial response and in accordance with the Federal Rules of Civil Procedure,

              Delbndants make the following admissions and denials:

      2.      Defendants deny the allegations in paragraph l.

      3.      Defendants deny the allegations inparagraph2.

      4.      Defendants deny the allegations in paragraph 3.

      5. Defendants deny the allegations       in paragraph 4.



1
 Upon information and belief, "Ms. Judy" is a reference to Judith McMakin, the Vice President of Willmax Capital
Management, the property management company for Ladera Apartments.

DEFENDANTS'ORIGINAL ANSWER TO PLAINTIFF'S FIRST VERIFIED COMPLAINT
AND REQI-JEST FOR EI\IERGENCY INJUNCTION
2l 009.0t 7                                                                                                 Page   I
     6. Defendants deny the allegations      in paragraph 5.

     7, Defendants deny the allegations      in paragraph 6.

     8.     Defendants deny the allegations in paragraphT.

     9.     Defendants deny the allegations in paragraph 8.

     10. Defendants deny the allegations in paragraph 9.

     1   l. Defendants deny the allegations in paragraph   10.


     12. Defendants deny the allegations in paragraph      1   l.

     13. Defendants deny the allegations     in parugraph 12.

     14. Defendants deny the allegations in paragraph 13.

     15. Defendants deny the allegations in paragraph 14.

     16, Defendants deny the allegations in paragraph 15.

     17. Defendants deny the allegations in paragraph 16.

     18. Defendants deny the allegations     in paragraph 17.

     19. Defendants deny the allegations in paragraph 18.

     20. Defendants deny the allegations in paragraph 19.

                                            II.   Special Defenses

     21. By way of further answer, Defendants assert the following:

     ZZ.Plaintiff lacks standing to bring this action. As set forth in the Verified Complaint,

            Plaintiff purports to be a tenant at Ladera Apartments. The truth, however, he is not. The

            tenant is Carolyn Williams, and she is the subject of the pending eviction litigation and

            judgment that Plaintiff is seeking to circumvent and ultimately enjoin from enforcement

            in this federal action.


DEFENDANTS'ORIGINAL ANSWER TO PLAINTIFF'S FIRST VERIFIED COMPLAINT
AND REQUEST FOR EMBRGBNCY INJUNCTION
21009.017
     23. By way of background, Plaintiff is not named as a tenant or an occupant for 3930 Accent

            Drive, Apartment No. 2411, Dallas, Texas 75287 (the "Leased Premises").                               See


            Defendants' Exhibit 1. the Apartment Lease Contract. The only person named as a tenant

            or occupant is Carolyn Williams. Carolyn Williams fell behind on her rent and Ladera

            Apartments initiated a state court eviction proceeding against her before the onset of the

            Covid-19 pandemic.

     24.Filed initially with the justice court, the court of original jurisdiction for eviction matters,

            the eviction litigation has proceeded from the justice courl to the Denton County Court at

            Law No. 2 to the Texas Second Court of Appeals and back to the Denton County Court at

            Law No. 2, where it currently stands. The pertinent highlights of these proceedings2 are               as


            follows:

               a.   January 76,2020          Eviction filed against Carolyn Williams in Denton County

                                             Justice   of the Peace, Precinct 6 (he             "Justice Court")"

                                             Assigned Case No. 820-0302J6 and styled Ladera v.

                                             Carolyn Williams.

               b.   February 11,2020         Justice Court enters judgement in favor of Ladera

                                             Apartments.

               c.   February 12,2020         Carolyn Williams appeals the February 11, z}z},judgement

                                             from the Justice Court.

               d.   February   20,2020       Appeal transferred to Denton County Court at Law No. 2.




2
 For a complete listing of all the numerous pleadings filed in the state court eviction proceedings, see the docket's
sheets attached as Defendants' Exhibit No. 2.

DEFBNDANTS' ORIGINAL ANSWER TO PLAINTIFF'S FIRST VERIFIED COMPLAINT
AND REQUEST FOR EMERGENCY INJUNCTION
21009.017
                                           (the "County Court at Law") Assigned Cause No. CV-2020-

                                           0060OJP.

                   e.   March 5.2020       Following   a   trial de novo that Carolyn Williams did not

                                           appear, the County Court at Law entered a Final Judgement

                                           in favor of Ladera Apartments.

                   f.   April2T ,2020      Carolyn Williams appeals March 5,2020, Final Judgement.

                                           Appeal is assigned to the Texas Second Court of Appeals

                                           and given Appellate Case No. 02-20-00127-CY.

                   g.   January 21,2021    Texas Second Courl of Appeals dismisses appeal.

                   h.   January 25,2021    Ladera Apartments requests writ of possession.

                  i.    January 30,2020    Carolyn Williams provides CDC Declaration

                  j.    February 2.2021    Ladera Apartments files Motion to Execute      Writ of

                                           Possession which had been requested before receipt          of the

                                           CDC Declaration. Pursuant to the Emergency Orders issued

                                           by the Supreme Court of Texas such challenges to a CDC

                                           Declaration are permitted. The Motion to Execute Writ of

                                           Possession is still pending.

        25. Throughout the state court eviction litigation, the party who has filed the repeated appeals

               and numerous courl documents has been Carolyn Williams, not      Plaintiff, Plaintiff   cannot

               have standing when he is not a party to the Aparlment Lease Contract or the state courl

               eviction litigation.




DEFENDANTS'ORIGINAL ANSWER TO PLAINTIFF'S FIRST VERIFIED COMPLAINT
AND REQUEST FOR EMERGENCY INJUNCTION
2t   009.017                                                                                            Page 4
       26. Additionally, Plaintiff seeks relief in part, if not completely, based on the CDC Eviction

              Moratorium. Plaintiff, however, cannot seek such relief based on the opinion of Trekel v.

              Centers for Disease Control and Prevention, No. 6:20-cv-00564, United States Court for

              the Eastern   District of Texas, February 25,2021. In Trekel, the Court held that the "federal

              government's Article I power to regulate interstate commerce and enact laws necessary

              and proper to that end does not include the power to impose the challenged eviction

              moratorium [the CDC Eviction Moratoriuml." (emphasis added), Because the federal

              government lacked the power to enact the CDC Eviction Moratorium, PlaintifT has no

              basis for a cause   of action or relief based on an unconstitutional moratorium. Nor     does

              Plaintiff have

      27. Additionally, this Honorable Court lacks jurisdiction to decide the issue of possession.

              The issue of the right to possession of real property is exclusive within the.iurisdiction of

              the state court. Special rules and procedures govern such proceedings, including

              procedures    to handle eviction   cases   in which the protections of the CDC Eviction
              Moratorium have been enacted. See Supreme Court of Texas 34th Emergenc), Order.

      28. Assumingarguendo that there is standing, a basis for relief, and jurisdiction, Plaintiff does

              not qualifu for the protections of the CDC Eviction Moratorium. A person qualifies under

              the CDC Eviction Moratorium      if the person submitting the declaration is a covered person

              and that covered person makes certain declarations. Plaintiff is not a covered person. As

              noted prior, he is not a tenant, lessee, or resident of the Leased Premises. Moreover, he

              did not submit the CDC Declaration. The CDC Declaration was submitted by Carolyn

              Williams.     See Defendants' Exhibit 3. the CDC Declaration emailed to Judith McMakin


DEFENDANTS'ORIGINAL ANSWER TO PLAINTIFF'S FIRST VERIFIED COMPLAINT
AND REQUEST FOR EMERGENCY INJUNCTION
2 r 009.017                                                                                           Page 5
            from Carol),n Williams.         Because he did not submit a CDC Declaration" he is not

            protected.

     29. Moreover,        if he was a covered person and submitted    a CDC Declaration. Plaintiff would

            not qualify for its protections. Plaintilf would not qualifu because he would not            be

            homeless     if evicted. Plaintiff has represented in other judicial   proceedings that he has a

            home separate and apart from the Leased Premises.

                                               III. Affirmative   Defenses

     30. By way of further answer, Defendant Daniel Paz asserts the affinnative defer-rse olattorney

            immunity.

            WHEREFORE, PREMISES CONSIDERED, Defendants request that all relief requested

by Plaintiff be denied and that this matter be dismissed with prejudice.


                                                    Respectfully submitted,

                                                    THE PAZ LAW FIRM, PLLC


                                                    By:
                                                            DanielPaz
                                                            State Bar No.24027722
                                                            daniel@thepazl awfi rm. com

                                                    14330 Midway Rd., Suite 214
                                                    Dallas, Texas 75244
                                                    Telephone: (214) 8l 2-9061
                                                    Facsimile: (214) 8 12-9420
                                                    Attorney for Defendants




DEFENDANTS' ORIGINAL ANSWEIT TO PLAINTIFF'S F-IRST VERIFIED COMPLAINT
AND REQUEST FOR E]\,IERGENCY INJUNCTION
21009.017                                                                                             Page 6
                                           qERTIFICATE OF SERVICq

       I hereby certify that on March 2,2021,       a true and correct   copy of the foregoing was
emailed and hand-delivered to:

            Al M Williams
            3930 Accent Drive
            Apartment No. 2411
            Dallas, Texas 75287
            Le gp,l.? g ces s aw@ em ?il. c o
                                              qq




                                                   Daniel Paz




DEFENDANTS' ORIGINAL ANSWER TO PLAINTIFF'S FIRST VERIFIED COMPLAINT
AND REQUEST FOR EMERGENCY INJUNCTION
2   r009.0r 7                                                                                        Page 7
                                               i       tlrl, -     ' .($IIr{,               D   tr}}iilt}i" a,Ll}Fdsrrbsf&f{.l*rtr,rtl.t                      ?rr3j
     i3l-#w#*                                                                Apurtrnent Laars 6$ntrs(t
                                                             fh,lr lr 6 hlftdlltg { snva{.l. rqs}d rerr}{til, lrclore rlgnirry,

l).rr.)Jlrdrr(o'rtr+t!,             ..       --Sep!gA&ar                              3" 21'^"t      .......
                                            lfl?Ir1,,{t l€rif '-u1tr(t,.'' Iti,.'
                                                                                                                          t'f*rfitd f snt 0]| L'Lae-t-, &.J..- ir du? {{,r {r:? rrrrl,tlrrd{" *t lhrr
                                                                                                                          .(,red qfloi X lrl !'rurln o, :'Jr-{ 45rlJ", rI np             - d:v ul
l, Plttlrr. Ihir Lc;ru {{t!il.*ur l"L**r*'} ;r irr'|r*iprri'                                              lhi'
   rrr d(,a Fr) illrt $lrrlf,$ph $|*tttry t*t k6t i'
                                                                                                }.;:tJ.
                                                                                                                          ,';;ffr,f                  r;;; *it i,        *frZ;iii:J::iffidffft
     err:siyr....St.I} r.          s&E&*--                                                                                ldw      date:l.Thue i, ro {tartF./id, {sr}r r, ftst e{crrta&|.
                                                                                                                          sirhwl s.!t Stirt wtillan pcmrixroo, 7e rs*rt t YLhhaU or
                                                                                                                          otr*t rrrlr ufiri4ol,{E+,t:*d&ylol4"'*t fi}y,sl su I tptrch, {e'
                                                                                                                          :riJii{" }l rry lrqr lh?t y(}u ltrt }li trtr;.ani qlhe **t lr {'r}h.
                                                                                                                          i*r!rlill c' {il3hiPat rh*1, mr:rltt1- rxtl:t {;t rxxrtrl{:}tll:$y allral
                                                                                                                          ,itt,ri :hsi mrltl,)l,i rh{,rir. l{ fFJdrn'l F*f *ll rtol qlr q l,q'
     i.nrl r1 :\cir\..nf:,LlclerE                                                                                         !.]'..       rkr.. . Jf["^ ^'J], ;l :r F i'rlalh. yodl' Fe]']4!n't*]Ldf
                                                                                                                           . rrll        *! 5 10.?., Sg . ltr.. r rin$lr 1,.:* (nrtqe sf iLL0--8-!-
                                                                                                                          rff    *6y,1r:dt th41 {lfit uol,l tll, sr]d}urll {hu ti ,Jai'l #1 fvil, [],tlly
                                         tli[* hlrl{i4{]. 'f? I rrf                                                       :.ii.. rF 1'rjpi ( JillJ( f r{ e{rl 1 J c 4 t {t t,y t't1:4 tt rpr*lr : rsrl
     lnenif of epnrlrn(nt (sflxfirarfi1ty sr                                                                              'ru i",)n t rff:p{)q ldtp r hJ{q?l Lft' ' i1 lfi}: tl".{ lir{f da} cr lhe
     rrfiin$ Ap*rtlrr$tHa. ... ?*1i*-.,:r1 .3$,]* rrq*,rrur,.                                                  .

       S.lv.                                                                                                              xi1rm,h Ynu ll rlru F*? * ri*rE* rf i*3.5*-[$,* ior Efr{h r{tutntd
                                                                                                                          rhf{k lir rsi$(t{r{i el*t$n,{ p{yftt*}, pl$l initial nrc.i d$ll, t*tt:
     r;1r{l,t }.irJJr,,r),o *..-__...-.-"                 $*tr)"ee                                                        f Fi*.te i, L(ttll w'+ t g (a;vt *t(grl4irl€'l4t'I*Yrll f 7a7rl tl{}lf 1 B$,
     lUtrli       r*$l      .:$l"g-?."i$l {fi}ql       16t        { rriv,rii !f,ii,r;'.ir'('i
                                                             t}1r................ar                                       iti! er liiie, yg*'ll liri lrt {ju*l*l*r lwl *ijrr to .lll tev[l{hr*
     *i!y   ht lry$s }fiu'nad 1,&J/ rdd lar *11 rr{drrrlt,,:irri trL,rvr'
              f                                                                                                           , rirds rlltr, hw *rd thir L*l-rrt" if ytx.r vialrlc lilr rnlmal l{ltrlc-

     ru rn lh* evtnt td 6 rdb $ildefi i't d{&tl, t0 t({ "&r r* d J!',or s J                                               ti*** ol Par. 27 cr atlrer an'*r*l tu!*l1r:t?p*/*i iftilill clurga
     1,     frs the *r|at& Th€ tel!!'.r'r'r{,' fur,' lncl 'oui- t {t91to !h€                                              ;rf I 1o0 , {0 oer ant$nl inti !o €rcdsC tle$ pet idm*!} ntd
        'tl lin+{.rB$!19}nSn*'" ts p.sp*rtyrrrdvNr'}1.'r,i or
     $*1rI                                                              ri#.                ""}rr}ryn                     d {tiilf {h{rrf ol $. .lq-.00-. tef},1it}rrl (Bf,t ts eI(t€tj tl(} p€l
     illitlrr nu rtr rrrrl *f u* rep*w*t**vs* ltdvr riarlr nriy wrl                                                       dry f)fi *ili|?tsl) Italn ttr+ dirte ttrg rrnrr]l:! lgrt br${4ltl irri{ '/o!,r
     prpmir:, rrprrr:nr#t rr& ol€ar*rrrt rlt,Thlllf"ata lrlltt iN\^                                                        it,Mlnyln! rrl{llil it r*ftrpd '"Vr'iiirim ltnv* rll oltrt, l8trxdit't
     lllf cgll:rr r nt *tflve* x yctt o*d at.                                                                              lDr     u(k       yls{at,{r*J.
i,   $(tu$rni& Illr" Jf|rrileir&l rv;t: fu s o{a(ur}irrl $il lI ti y },}J ilrl lairt                                L Ulilllt!3                  snd S0{(lcot, t{e'll pa', {{il tfitr lollg'lrlttq lrtlilt, il
     ullulJtrr occupnd: s(l rjq/rriry lr,r l€.rr*l                                                                         (htr{h6di fi
           hsalln.
                                                                                                                                                     {bi lviil*f f}.il4ttnrs{fr Jpl*{t$i,ly
                                                                                                                                 ttr&lhlr8(y(lifl       g lr(rbklrn(e,tire ;itltlJtertnt*5tr,
                                                                                                                                 t:,   hrrtlrlt't    n i!$rns,It(rldr.1iil.eqe
                                                                                                                                 &0rl$rt .Il0$.f,..,
      --*rd      nn qne {hf, rln,ffn! n$t llitcd ltflr{.{:E!rrr0f tt;ty J{ ihrr
      ,rtt;r.1ryitil ltt{ att0rrlhar . ? . rrri]tr,trttivt r.f1yr *llirrruI i.+rr
                                                                                                                           1?ru'll luyfur 11lotiror ui,liu$ nnd iurii{rr, rrlirteJ {rrp0shr, ,nlfl
                                                                                                                           .rfiy ,:hluqrr! vr k*r on ){{l! !illitq! srrd l$?re!r irullfrg yu{r
      fltt)t vJaillt{t Larn}g1L dr}d fis rs0i$ l,1uu l$riLu tir,ri, ,ndrif rj,r?} q r                                      I sdt: tfl rr! 9capo!. l.l Iu, $ilrtt ittr6tsdptu?iti{,r* Ie,uadrn,, rjt,l.
      ttrry trrrr: rrrurth. lftit pr*Vlout tp9'Ct l*r?illlry' [r. ] dlyr r*fal
                                                                                                                           i:loi J*d ta!ri(6r,
      lE meal, $'rl,t{ rr,ry limJt.
3'   Lotro forn. Ilw in*rJl trrnr cl ih( Lrrta lrr.or[, ri.r'i \                                                    8-     I    triu.ar(6.     Our tils mKa du*<fr 't @ ar d* la s ol u da n ag e
     dilf ol                                                                 -,lfr*.*                                      to   yout gertooel praporfy: You *r {c!ut} onai
                                ,, $pAtSS&{,t, -*** . -.-. ii:,rr1:itl,                                                         * ,r{Jircd lB buy rrld mri!{tin rBnier's o, lrabililY int'or,:ece
     .-..4.011--^lyrJ,rt dd ntdr irl rn;run*nr,, rt *^-^^ta t . itr
                                                                                                                                     Urrr nt!.r{h?$ *rj(grrrlrJ ml ,,
     *l          - g*ptrr*&E*" -                   lir'll1tiu Btrlg ;y4lri
     Aitts tiral lhiB Lea*s xil l uutunra*66.fy q'e1Eei rrl i,* 1lt "tr ,;,r1 ri il1 +rp                                          l r,, i r."(f I r i'J tr h$t rpr(fl t nr lldrijlty lrrrurcnrr:.
                                                                                                                           , I n* ithtr wlloil It thc*td, liaura*<* tt&ar*{u}r..d                 bul ri rlil,,
     l*tl{klrq{l;rn.ty'*i!q1 .!1W*5\ .,98. (;l;iylt[,,rillti] rri!rr:i'dfr'rsi
     nrlliSf, b, illfnl 15 ff JE$ rt{ ilrrfits{v, iry pt,l tfr lfl}s rr;i*rhe* Ei(                                         ;lrunEly rsrmfire nd*d, Qv** ll *at r*gair(d, lt* $9o,su lo
     tl*y*ita't frlltd i|, nuti**.$ at laatt li dofi h rsquk*$,                                                            *s, yaw owfi lnttl'tdftrr f$t futr€rl4*rlb rh*ft'*rc,v*tir) Nfi.e
                                                                                                                           l{ $kt. *t d tlfitlldl oGuttct {*i,Fli{\terZ trt(ril,iat rJta:,o1 ftf,rr.,
4,   ,{rutlty P*F}rfL Ihd, tn(!l tf{t,rit}, ar*lr#tit l#. ,rl, r4jti.                                                       lillrrr! rirro tu { ficprl. klfcn1\}1lar1 ** tt*leil lr} uturw it a}t;til'
     {furtr lr S*ft-0S.* dur {il1 {:,r t}*fot$ !,irr riit{, F1i,, i;',r,} E
     )r,l{*gd,11l* {r,rr:ur}t l{}}t{* orll 't rJusr tr x rlir*i .,r.1 i1J.                                                    l':r !, rn,, llr h xl,. lk$.r' :nt.,,rt Ul |F,ui.tff lil
     dUC* *r.rq!m,ll t{f&}}il. &.r!y irit!x;}l df$roirt !rii kr .lit:,r:,                                           t1. lilwd*l?r*vltlsni. fh*fnilri*,U*, tttuled :p*rirl pr*t!x*r
     nd(F$ ilr rrft ilnii}}trl ileidslt;iil *r. gilr: urity.tl,,rr u;it r cl.::t ti                                         .,r,* rrry urliJ*,rdr s writltn rcNrl {urnt:,lilttl us ftu *t *r hdvr:
     r'scL l,'J lfi/ rJlrt!!t,,lr  lcirtarl!.irr! h ,l Lr tJr .tpp. uial,                                                  ri{lr::(:t iyl! lreacmf a $}fl of llE :Bd r* epri +til{ tut;*gtrir ,*rt
        $ *itr tirx|; js*& Flyxbh: r* ell rr!l$(ill JrJ . .i:h:..i :r:, +,rg                                               i,:$Iija Ij!\J firi)y;{aii oJ ll:if!'i{fdi.+rid. t )i]l
          tlf{ re!de{1 lkt (t}iJtxt, o,
          oar {r*i;{ p5i*+ ir} i{.dl nln j}t{j l,r                                                                               if leora lo bxcher.ai,i.,spae+a"6J,oril"/,..
                                                                                                                                .c:lmu,rts--:*'rlsl*h-F,"id-l:a.-h sa(! <tea,t---
           itptElly tlslrc ilf irny rrl;rlrlrl)                                                                                  !fi"Ii -]}c. {ilaJrg&{. .xnts..s.- !:{-3}i. "Arrd Sf, r I .
      :{   ilrill }r srliui,
                           rc rlsri${.J trai*. !h* lrll #ll}ilrf rl.                            r   ir,    r*a                  .Cmrrs). - Itxnt. .r.r.. riE x" tr.!r.-.1ha.,.15 r-- ".11rr, .                                  ........,

      Fnt .ltlAn,it,{J {qr {Ff,Ld,r}!.a1tr*iri- r*rrr* i{l*rrlrrr.z                                                              *he*&e ..asfrSrt8d*&fle"                           .!b6 3:d,       .   . . ..

      l('lr,      Nuur.Oul. rrld FHftltur6. !r)x, il r-1j :J,v\s i - .1,:1.1.
      irli.!)r*rtiri e-      *m;r..horailr,.,t d*ii,*-l*- Ji.,,r,...i,....
      srtrld{Jlaf,e-Ids*ofe *                      -
      8t{or* arsyrn$to4/{" yes B}ris{$}r, otrr r*rie{r{fi lr}lir* 6d}{rii{r
      y,r,ltrfi indyt"qtrf nrtj.r* nl Jr$r*d Jn pilr" .$S. ]1ii h1lljre.titj\
      J*l*    itt 10ur rulliir klis{t 6rrei I r,l$!i b}             l;rt              tir
                                                                                rj itir       ,jli
      nrslfl!h. o{ E xt*.,, l.,t tlle * rd{ ! ddy dfi"{j$Jl lr{j llI 11 Jlrr r 1t,r a. l{
      turil [ta t {itlsn i} rhft &*rJ }qte ltw rortn J, Jt jl 11 i i,y rr'-{ lt,,i.
      3{l up} rt, Fr tpsuge rrlr*, Xi*dir"g t*,t tr..!:ti iiff , rrtk:*ff r i j,-                                   1{'    Urlaulul              Early   liiovr0ut Ilnd ft*lettiag (hargr,
      i;irri;. ius tlena{ffifflly r,ggq'14r1 ga 1t t11rhl ..{r*,1 ,r.ilr-t lvl                                              I   fiJ     You r     fi.&pnn31bit1ry. ?or'il i;r li+i:l€        frs,   r01 (:       :!i"'q   (11    ;rrq,r
      {? rr)trr th{ UpeltmariL Lr tri Srr !p}Or1i r.J h:,rq.!": ir,,riii!r.i                                   l*                       *r   i    -j^13$-lS,--_ i)+!    tr..x*si !ti':1. oi lhr x:thrrl
      rq{{{r'.t(y lr1.r. or*thfrlCrf:l d*.,i#! \,i.r, +llar:"rrr ! y.ilt;{                                                              [!*fllli], Gril curtr]":J thr ls]slnisl if lnu lril ltli lo tpr'.19
      ll.lt tit.l< qnc: : l*r rtj lrr' rl dr X r.11 r n, lttrd                                                                                              rilv* #r;rlBn r$ry{-*\,! r,'ltlad d{ ,fq*ltN4i ln
                                                                                                                                             'lr lari tn
                                                                                                                                        rr,
      Brnt rnd fh*r6x*. Yol; reill /rry i _...",,...J_Llil .t1i1.... . . - ;,r:,r                                                       F*r ) 1 *r #;i lE] rrtu*t r:rl rlrr,hriri lrdt:nrJ rU'rl ir luli fur I lr*
      Nl*ltllt f+r t*{1i. itt irJl{iultdt                                                                                               r.,1tltir t fil!{, tr(r1 or trlrlrarl,nl purr$il: lfl,r{ryt {}{,1 nl {rti r,t I
                                          rliilt)Ul li**ilriri lr}!erli :,rrri:
                                            "1t*                                                                                                                                                                                               DEFENDANT'S
                                                                                                                                        rr1il,t{l l}({;r$r{ ct frlir *ri?irit; or l?} Ei* Jl,rJIa {lly orld l{{.
           & it ll!p $fl[ltr] rrinil;!{lct'1 *lll{s
           E {hrfi!{:ir srr ril,lp* pry}t,1ltt !.iir
           'r.t! *_
                                                                                                                                        Ihd.srqtirrig 66orge lrft+l s<or{sJ&r#orrfes rladdgcr fl ul
                                                                                                                                        rtfudr$ )rou &um yeur abllg*li*ru lndsr tl:rl [ro,'",frE
                                                                                                                                                                                                                                                 EXHIBIT
                                                                                                                                        rfu, Irrrf J€ri,o,l,

  , , , ,,,rr (,i   ilr;.                                                                                                                            r 1,,rt, rr ,-r,ni \! IB.(,,   i,r it




                                                                                                                                                                                                                                            LADERA   OCIO3gO
  tol llol I Rrlo!,olhs             rddling     dro,
                                             'elthso L.!t4 €!n-                              13.1                     You. You'Jl Cr lod, lndemlly
                                                                                                    hdotndi.tdan br'fron                                                  ad
         celhtbn mr      a   burour frc.    h    o.
                                              rtd omount covtr'
                                                lr                                                  hau     u      ho                    ell llcbilttt   ertf,r fnnn,4
         lng onh porr oa olr dlnugct-fot ourtln0r cfio& otd or.                                     oadua          otu*     -l    1ow lavltttr. lovt oraePeaa*         W
         prnr ia ftndlng otd procrrlng o rcpbwttlenl totldeol.                                      Ilur,,tr, atoln     lftll,,/|]lrdvtrstoatrolrrilqt              .'lFF
         lhor domcgor rc mcrtl,h and hlrd ro orclrtch-                                              Tool    rrn{tu     noi  roaaulard ir rrtbLlrt
         pardarlorly droc elathg to lmonvdnianre popcrwol.
         adyen8lnq, 3iorrhg Eplrtnerll uti[lior for thowlngt
         dreclng F orp.dr orl.lhea4 marteung (oilt' rnd lG
         cllor.rcrvhe l!$. YoU .{r.c tlEt 018 ]lltltlng olrgC ! 0
         rcrroorbto erlirrdc ol ora drmrort ond (hal the clurgr
         b duo *hsth{r or not qi, relelthg att0mptr sJccred ll
         nD drount ar iilFubted,       murt ol, out ocluol lL{tt'
         tngcoqsar hr arthsy (an'ou bc der{rn,ne4lho lelerurg
         durg: doern't rclorcrorr fislonthued llrhlhy lot fu'
         tuaa? pstMrt teit dutgl' fu deantng repain^g, tp'
         pdntlng. c dcallng wth unrduned tcfi or othe, tunt                                  tl,0ttlowslG.We ruy m$dnprrmnrt rtau tlnrclnd!#
         Ari.                                                                                      lig ldurctpayticnr to rcPI't.bnuta lhilrou t ! Eatslc
                                                                                                   lsr, 0d{ h 6liundh0 rllruyouGtulElt Yrrlr.r'
Il.t crfi,O.tl4r.                                                                       l+   Ccntrtdrd Uut rnd Fr,opcrt, r.ft ln lg.rtltalrL
   tt.l t{h.l   Wc Preeld.,           trer Prsprv           Cado     ttst,il,lJL
         giLtl,,   aDd   Sl.rran rt{lE l{ttt,Dn! crtl,rlorr, lrtal                           t4.t llraAmlrrlYourhogo*y lorBcnr ty'/ltrPrUbffil
                                                                                                     eocrtta,!,t      ls{anrrlnDt            Brl.Lt   lttlt Fttptl cun
                                                                                                     5.s5aro, toaDts(t E o onffiwl an                         ,,,,r,,l Fr
                                                                                                     mtat c! *ff a*citt ntn lcqgq,t t                   rmltia&.rd b, td
                                                                                                     e{,tarrfi&'., C'd. ua Zg,4.6rr{. b. ol,,lil/,,
                                                                                                     rdCr ltourtrolU:.crrdt.ncd,n} Fo, lh6 'zlFo'a' p{t'DGA
                                                                                                     tpoirnsrf ddudor commononar bul lrrludg lhtln'
                                                                                                     taia lktrg alcn  and ornrtorpah*  brltdthrdnldld
                                                                                                     9Irnga, rrul      aryromomr l0.rourer.futlraldc
                                                                                             t4.l




   11, Stro Pt r whrt. WeIl pat,,o, ml$l,tg !..uilty                      dcvl(cr                    rttt   rl}od Y{r€,r    tfie(loEquerrlrcfi ItWy         p8ld.
          thEtarerequiredbylrw.t2t1lpq,l$tflt{$rrn&ltttil ta1nornoslltf6 Jurr.ndr?,ebmdoanrnt,orhlcdo*
                                                                                                            or lhu    dli(?r. mlv mrEoye          o, ,rloro a0 grooetu te.
          p#nk4-dautliqdmpeaitqnldocanFaphb                                                          Yu0-
                                                                                                     mring16tnthgoDttminrornconrmmaroiltirdriloe
          enut. Dtmrn.r ardffia,,lall6ilo?l,aurianryLEHl                                             ars wlidcivrnr'Or nv OtTJDrnl OIOI                   El6rril   O,   UiOSII

          iiter-thirastsdo.rourlersrtotohrou.tlr'otsera.lvunt6 ipil;;Gii;d;&;r,{Ii.oi.-- - -----"'-
          #Hfgg*flggg$-Il,^[Y:1.?^"v-'[T:L!.Y-t                     yoirnlttc'rilyrrrruitrri'iouru'in&,sobodonltt
          gryrr[nL lb.Jrnrrrt llo tyh odvorEfrol rryl*Jl:tcol
          L itr.nrgU *orttydevtiipu rcqurrt                   tr$'l t!otrg'-'
t&0drrrudlhhrrds.i,tar,toh,rrrondrannch-ttr.rruepro
  vld*dmayberhangeddutlngthoLerrelermitlho(hinge                                                     ^|}r,?r?iffi;HffitrTiliffiffi
                                                                                                       Drcfirty?emo14diE MrfuAiderriiinu*ir,or
   lqqI                                     normtl
                    tery9tt,,You mryulo ullllll$ orr, t0.                                                   ihirdoirmtnrof oerpetunost.
            P_t]!
   nCrE€noE Pu0otat dDd                     elo<lrl(.
                               llnrtl nstlrorte lhBm.llyEut                                          lB r{orr4llrrt%W[te nor itrUehr(,$ally. totllalnolQ,
                                                                                                     -ortlrcrLei(eptto{propertyre|rrorddndOrlcoilrh.
   ItrllrllENPtGd,Fumu$utt0olrDotqr)oprrrtcdtrghlrng                                                                        --
   hotllmerlYournrinotolhrsnyut(hlel(orha rhsrirobla   Ediflil.-    '
   olrtcnu0tobcorto'fformtrhedSwre.iJron';nciulrng @&iiitywpcy.yournulpdynorrnlHrchrryer
                                                   '-'
   g1ffiJlgm5f"",,tr#:kflllJl:;':;'.,f.';fl d;;id&,iilffi.ih;;;6,,6-ffi ;ii'dei;
   ;;I;id;ffi;['.ilir'ririli.i]iii'ii,,il5ffi;;
   h          rhtHgsrtcyrul$. !
     lornphul3o rrtth            l, hdtrtdurl-         lt   u.luty
                                                                                                     ror
                                                                                                     '- '   t[ffix'wornvsor0,r.nBnp,op.rty,€,r,vrdnnd
                                                                                                            rioreO oi[r runonOe,. otcnii[-rii$i;i,tiudid;ta,/t;
   h qlfr,tod, lf irult       b_o                          Nrur
                                    (Dnnectld ln y!u, mme .rnd          1,uu                                tioa ior all rumr ,'ou'.,}l,         ili; ;;;i.iiifrr, ;;
   PYI l.tl !,g11fl,Iou,  mo,o'(rr(lalt ro llt ilelcr coo lrc                                               lr,m on iroparty lBrod undor roror fropbrry Coilo
                y-ty    settltto-rr.lurne d on rn your.tunre by                                                    ii,gii   ti timir.d   ii rr,r'i#roi pirronii,;.fiprin'
   !119ry T91:I                                                                                             r0(.
   lhc   Lll!'lstift     -d_.{ay
                      63lc  or atult il to bo ltEnrierred btck inlo             out                         amt    rman!.
   nmE hofgm        yau runender or rbrndon lha rnlnflant. v6rr'll
   be lbble lo,     ;lj9^oQ-crrl1qs              lrd b d;Ed f:o         Jei    iioio:         1{.5   R.d.mPiloil
   tlo.0.nluitheifrt-o;;rtirn;ilOirltoirireuirrlriottrcr,v['L                                        (At Prircnyo.'r rAkfr wollaraorlhn,llwo'vostncdend
   thc iiiltty UrOutrt       tuw    Oenn   ccnnXred ln your rwno.         rf   ysu?o                     lto.odFiopon, undq a <ontraclual leo lor rntsr ur
   trrmmiog;lo€onlpclttliicrUn,r,apiutrnsntrrrMivtdu.                                                       thortrdbylow,puttlult.lqolthlpopcirbr-ptlr'
   dhmrrrsir.runryJtoorociOihgo1fiii,rottntn.rrirrie.                                                       tngrlldntrn$mtl.lntd$r^ilil0dfteotlcltt                      o.Eol,
   Ws,atdniltlifle,ttFUqulfrtlrrou,iroilrlerwt[brtlrqranio                                                  llouroollolotr06P0r. I'I6GDBom.noctor!U?ut cl.
   a oun, uniiltiou dGoriidlid,e,lr inovrAi. iiiou ri c-i;;                                                 redernplloo you may rorhrm.orlyby pay-brg thodg.
   ol drmge puiprwrdcr. pu murt Eiw uswrnin nori<s.                             Yoo                         lirqrrent rcntplFout reotonoHe cha6e: lor.Prd&O
   mun Pay all apptlcrbh ntovidq fiFr, lncluding any lect                        tu                  .- rtnle'ln{,.ndnonnF
   orrrg'esirvte'drOrtruoorrnamirJiilyoJrtofrJui                                                     Ol fryprryanovtil.attonunendaialandounqer
                                                                                                        loildalaict,aa,tl{,(yq ramowd lnd rtotod plupos
                                                                                                            ty olter tunendor, ab.:odorynenL orruCldd evlcuon
                                                                                                            you rw, rcdoem orrl; try pq'lrq all :umr. yat oac. &r-
                                                                                                            cltrdtog rent Lue chuger. nlottlng ch0l96, rlqlgp
tt. Drm.gsr.n{Mmtoilci.ttl                                                                                  ;;il;,;il;;;''
    t}t Domuo ln ttc AD.rtnlnf (onmurdtr.                        rnurt  Yort                          lQPlzaoadooyt'attlf?/rnum,Wa mly.eutrntt'
          pmmpily poy orrclmbwre 0r for lo1, dnilqo, cun,+                                                  tkcmed_p.ogfltyal rtn phrnotnorogc.rhe nrlttlgis
          O8ntiolilanug€r.ooy8rims,rt finor ot (hsrrJflr. or rrxt of                                        mcnt olfict ot the oplrtmmt rrt ou, o,ti6lr. WbrlE
          rrpalrr or rgvxt iniht aro^mer{ <ornmulliv brcoux of                                              r.(ltl"! ,!ym!nt hy (mh. tnrrnclt oldcl, or cordfrd
          a teore or lrrlei vr<llollo.i mprorsr uitj neglittotc; ottnr                                      cltccl'
          colduct ry you rour lnvltcot, Iu!, E(uplnt t. or youl                               t4.6 DlrDocltler or            tst   ,
          9uots or otry glha, tolE! ttot dlrG to or,     (Al       a                                  -Orrr
                                                                ootlonr. lrarDl lor ,hlmah and otolotty re.
                                                         ' 'noroJlfUrhodsoihclarobrcjdlm.ricrrctiu
          llult$elsr,ysdbtbvr,oroptlerdlml,ptbyecuolGorl
                                        ^Egllrrn(o
          t0 thcclteilt thE (ortsnt be miigrmdJplor,,
          lmctbn.
                                                                         xurn     o,                        ae,ey or0r!€         ti,   dla,lublE or!iltsst;in   a0   pinord
                                                                                                            ProiatY-tho*t
                                                            ffiA

                                                                                                                                                                                  LADERA 000391
                 i:) l.j, Ir !i'fr.ri,!+illr1,',rt rf',
                         I   1i 1rt.    f,
                       ltiil\ tj{i iltlit,i lil.t.} I ;:lt,i .1jilt l:tl rtj 1::t,..:,,..
                 ilir hx{1                                                                                                                  1,1,

                  I 6I.{.{'r1r r,, ll 'it,..., .rlr,,lii ..1,,r ,rt
          lS! ,,1niitrrh" Ai: $lr!*r;r1 r,:r*,.qrrJ *lt+r fi,r,!\ r^j.r ::; l                                                                                                                                                                                               {.:r l1}:1        !.!}ia
                 .'r,iilr,'.1,,r'{t!"li1r!:                               I'i
                                                              { i.. r'I':...,
                                                               r,.i             ;.ilJ}t'1:.(                                                                                                                                                                           t'.tlnllll| f,tiltl ill
                 19;13:*l *t}lh*,itf, hSjrtrle :jitiE!]: ,-r{ ilrr,t # lili,rrld                                                                                                                                                                                      ,r,,icir,r. r,{lur.
               {i.:li,i1                                                                                                                                                                                                                                               r:     r: rf, rrl,tlnltl
           lfl \Rta arf?a'?a,ty,l,.1.,tt'.                          I ll., '. ../ " .". r'                                                                                                                                                                            *!;.ttl. ,iia J:*t1'
               i;]} i:l in. lr:,i rrl,ix bii iilal$:ri,{l I}i *sir, li,,,. l, sirr i r r rii,!1
                                                                                                                                                                                                                                                                        ,r, .;,irl lii t6"
               ' t'it ''tt t'tt,',lt,t.'r 'rt,)r' 1 . tr . i:tr                                                                                                                                                                                                    ..               .i.r&      t.4!...
                                                                             "r '-', i '! '' {,' 'r
               ' !- r. rlr 1 i'r? ,l lJ.::, r(' - | :.1". .r,. l"y i... r l .'
                    .. '1""\r.|ri!'lrr'             r i rrr "'ij,}r}r!                                ':                                                                                                                                                                t:l   q      \1t.::t'::1ar      t4
                                                                                    "{i.-
                                                                                                                                                                                                                                                                    I l: lr,         l.;,1   i ililllit..,
                'Its';: lt!\hr,ifii;:       i,,)::{,r;r:,. ll;t rr:ilt{,i iikr:1 ri : ri',: :it."
                ;.\a..il.\(.t.L1t.i1.dI"1.:.,.1a.                          :.,'      ;."'
                J{Ee'.r'1 trIL{.,r:.r                {Hr!{t,rr{r           il-ra'. r....:i          .'.                                                                                                                                                            :1       !rl\ .2,r::rt*arl
               iliq *fr1*fri tfiv*ii, ;r,:*             .ii!)rr  fj*g)i lr:j r4{j?r?j!! i: rt ::,1:,::.                                                                                                                                                            ${1, irl-r:-i      ltr r,I"
                   ttyl'"rlr:.t'r.                :  ".,1   ',.;,:  f.   :c     .'i ',             '!    r
                ?11*i.l'figfly {rlrtrttli'.lii}r.4 lilit (l*!1 1. .ir".t: ' . 1,4'                                                                                                                                                                                     t\l "';.\,:t:\1,4:1i
                r' :r',t.ttaritL:-llir"rr',                 .,I,,r1"'r;i.l          J':                                                                                                                                                                                it, i::..: ,1i1.2rr,On
                Ittft"itt rttsrll lf itiE !ji}; r*$1 f'f fili, ,ih+ !.$r ra ,. .: :r a                                                                                                                                                                                  ;,: i::r,i i'itriel,
                ii,, il"jJVgry, lli r!! i\n.li:B':i11tsi:L,1                               ..i.':,                                                                                                                                                                     t; t L:t::,4aq;t
                it:t* ;l ,116, iatl i,)tt+rf;. ni:llJ:,*t r!1liri,r 1r: rl i?r li+r
                !+lr.                                                                                                                                                                                                                                                               :. ., "/.,11i'.
t5. Fs{llfiS    tr  P*y Firrt }*nntk'l fi}tt. ti'ir'iiii .:.1:r! i :,.3_:. i ii'r ilr 11;
    rtffilirl    rta:i 1}ri";:ir rw i J4:ir:iii itin i r"t:+ 1:r,.j,r:a:. iit jl rti {,r r1,,. i iJ r
    tlE   l"rt*     t.:l])     r"alil   iw i!rlNlrr$tc*i,.! ::i#{1.''.:.*,,! llrtr}1                                    !i       ;r    t
    {*d!:}{r1*$ ri:1l}t:li*I{l! tltr* #i ;r::r; ::r;f;rl I i,ri rfr'|.r.                                                               i                                                                                                                           n\   jt tA\ y"\lf d{1tt-r"
    ilii.:;il:d,\:rl{ iild !t; l+v$ iju!.11.1Y.: , l:j1, ,ir, 't1il 1,, ,: .'                                                                                                                                                                                         r;.!e, t, '!'*r:i !t*l
                                               ..r : :lr rr,..                                      I '
    ^,.rtr),..ry,1p12."4...t\r!1te                                                                   .i ir
    .ql.nr3 l4.Tlrdl.lt i:n:! fli{L*t i:l}i fr !!rti :r: in4J
     B !.r..! ,. - r-.. rl.-.


    It**{ilt{}9*legl'}{iL*itg(**mt*'{.t,r.r;'\.!rrrftrrllrri':iri<;.                                                                                              d'              " ':t"'                                      '             .'"-"1'
    J1,.irrrY.,.!o rlfu:rrr.r'):..'.r',,,,,.ir,rn,er".",,
    {g;::hrz;l*i14ar*l1y\ittr?},?ji';.,*ti1.111?1 l$. l}r;.i.i rr':i:*                                                                                      dix:rjj1.f |:jrrtrlLilii.                                                 "t'                  j

                                                                                                                                                   !rl^4 i{(d}i}r;fr* ,J{ r?irrnt}}} ir.
                                                                                                                                                                                            jlr;i 41$!- r.i,ri:,!f; dtfti thl
                                                                                                                                                                                                                                   '1r}'$ll"
                                                                                                                                                         rrlJj' i l, :Ji:i ! -i!l ; r,.", it"i$tri1 :r li!:r!'::r1",:t iI {F;! kd$'
                                                                                                                                                         riirlll l r{ir { l l:, :i ? :lri,,i * ll a l, r {,. aJijil: i; 1ri.:'i t$ 8r*} {ili
                                                                                                                                                         11 r' r i lil -,:i. r:' i1 r j. r 34' rf ti 11 t t !i. :t.' !.,.11'' 1 *.'l r,iilla !,,
    lrttL-JiJ.!;4r,,                    r:t.eJj}}flil".?i.r.                    rr       . r: ....,'                                 lr:"                                                                                                                               ;                    ,rr       lry

    l}rSv' l:,; ttrr* *;t* llai€d ir ilts {r.l{rr?                      ;. t :' . , .) l
                                                                                     :}iil:iji.i
    lirrylr*lr/r,: tjill::4r.: ?*t, qir* !.tr lEr:i ip': 3nii; - .::s:r : i :      ir,ri t                                                                                                                                                       il'       .l: .:,:                            ""kfftrt
    l'*l: l',i i:ti' lYtdli{1 11tq4"ri1t !r,llrr'* rif r-1,. 1'iii ii: i; :i xl .,"
    l#llI&    il:}".J   6i ifif ,lrrii1*r, l,{:t!}g +{ riltii*r;ti                      t}.!ir,;i.;ij
                                                                                                                                                   lt   5   t\n:l{E *f L,}*, }{i!i*} d$rj flf/;,irrtlr:;ft*" :r;:r; 'r"li i1{t"
n?, O*layef        fr,ruparry,                                                                                                                              lrlX r:tr zi,it:* ilrr .i:4:t!.: li;1i lir .1r1lvi 1t:t:r iJit;;i:illli! sl6

           d+t.frfff*r*+S;:${t}r"}riu*1il{ll+{r'i!;.,*:',:,                                                             r.;'.,, l.                          L:lJli;-;lilr'i'litr;a'r};11r"in7{Jr'r1 l''"ir'r1i                                                                           'r'-'11111

           u lll t lt,''i"l;r:    tr     ir4,       1iill]4{'r    t   "                                                                                      3:I        r':   j:l   i{        1   { " i! -i           '-i   t:':r:l;1           ra               Ii     $?l}it-!i lt-!*                ltx
                                                                                                                                                                                                                                                     ':1;l',1"


                   l.ui-!\                                                                                                                                  .-i""

     l7;l Y*rlI'f rl,rtl;11;,1s1}'ll( &?r 1, rfi !., : i .r ir ..                                                      .' ... I             tro"   Pfrlhl*ir+!t r..FrritilitL !l!!. 'rr. i ,-€r1::;r'ii{ r\,r(l'rlti! flr&l[1
           .,,,        i{:                                                                                              ' .,,;, j                  rl$!t!<trxr':J'l4Pr:lle{rtdillg''i'l: t l::i::ii ,:
                           ;iiltJl,iiiii iirli' jr!tl ririi',,,-, j;:                                                  Ij        I     r,                   L:j        ll 1,'itil                  i,flr.ilit.              j!',,,ili"ll'rr';                    !iiiit,l:ar'i'1              iltfXL,
          ^l;!,"r.r1i.1,                                                                                                                                               a:r,;,i,rl ,1 i :,]l ir,r:ri :l.ii -:.t, i',;x.;"t: ir (ll, ji] 3ji,i;r'rljfriJjrr'll
          -..'i. .l                                                   "i                                1J
           tql'., I l. r' 1,,' ' ., I :, ,., .                                                                                                                         ;,'!r i,tirtit ,, r. il:ir,i:j'iir?!rl ?i ji(,fi, e, lI{}11,,!t}tl* J
          irtir iat{111                                                                                                                                                  '.', .i' ,                                          .. ,i ,i, r,:,('fltti
                                                                                                                                                                       rJi i | ,iii;ri:ili:::.r..:{j        .r,,1! iji i:l i .,1,,:1y,i1i..1 1: i:rixt{ts"
                                                                                                                                                                                                                                                  .. ,t
                                                                                                                                                                                                                                                        ,, et
                                                                                                                                                                        r.'             r,                 i .', i ,                   ,.
             ?*lt$, IQt, t?idy 1*it:ll11ltiil it!i,: i r.t\lr iira Irl titr
            llf +pa.!rt:r'i. :t ,r:;ill,t lt t {tr,,r.tjilitt't i -*i,t rir ! i.;;:r
            i.i l r.,' g.,1 ri,'1r.'l ,,.]t,r r t*,1t'f ti ,. , . ' r ,                                                               1i.

                 i1ili1,,t !r!rr.i1?4 !ll*t il.l i esrt)$trj:tl r,,tl !:.,-
                 rid,r.. 1.,.t r,, ,r,.il.. t.,,rq ,,, .,rr ,1..,,,,,...
                   t"rr'\t!rf(li.;n tt              .:a   lltrisilut i{tlijq}!'i               htJitti'r,..      r,,        .,       .,r1
                   :tti: t',i ,r:.d'1,r'r,11 r'rll I't.,,                            r'1 ,r .                ,


                   l'a:y;,,1*y :rjrr:i;illr da: l-I;t:i I                            lltla!:f!,;.,-;'i,                     I,.lt
                   li(.lr!{i      r(j.   :lif i, ! *lii t-       i1r t1 . irt} l:11: ."
             i4i iilrir,Irrr$llir{tl'{iti. t..li..1tL:!tilr,. iti:. ,:                  I t'r,                                                                                :j, , r. lt'tn lr*,,rrr,:;,r
                   rr:::t : r'ill*tt J tiJ !.,i, Iiri!t ta rli.ii;i.. t, rr. t: i:t, ;., .1:...t
                   i.                                                                                            Ii
                                                                                                                                                                               I l. . ':, r! ,ttl' 1-ti ,,jl
                 .'.1.,'lr':r*". pJtr,l :, ;.r,1'r,l+,' r.'r,;",,1.'".trr"d- !
                 {tl} !{1J I[ f;r r tlly i;rl ,1 4i]l]t,fil iJrrlrl r.!,, :tr )!, t.]tr:1r"                                                                                   ,r::,r,r            !L Jr        I    !',Xl,Xr       tl lr.
                 .,:"r el "y:r+rrtl., )': (;ci. \ r:irl
                 :at. i:r tii ft!flr.1 lx{ r*ilill*si,i t\tl$ t.r.:it:;'.: ,,, , , . .,'
                 'ii,.,:!:1tL{r,lf *1 lp'.",1':t                        r.r        ..     .: ,l                                              ;1,   Pdr,.,r,{t. :.',                 ,,1           I   r   1r   ri   iir   ".1..:   \ t),., : ),;ir:i;          i, *.    1,.j       irr,i{f    ,.}}   !}nI}.'
                 idiar$t'"! fl\l:n+B,l:', rl,.l';r'                       ...i!       't ,ltt                                                      lllti{|'rrr.,i                     '^ '.',. ,t',tl1.; r.::?.:?I ;::]r"",i'{ ig :9,;n}ll{e"
                                                                                                                                                   rddlrrrl*i .,r;'                 ; il, i ri, i 11 i, I i. : :, i "ti :i.r|i:,,1;l,lr, !.il:{ ilG} h{:
                                                                                                                                                                                                                                         ;

                                                                                                                                                   p,!rid.? ir1'':1,                 , , i ,'!, i,r.i,rlj.;:i.r,r.,l....iii;Jrii iiin rlqri}.lfilr!
l* 0ir(l*ru!      r +t lnrl:,!ntti ;1. ,               'j,,, r , i
                                                                                                                                                   Itrir"i,.      r:1t,.o'tr             lt. ;,'.,'. " ... r |.x jr, itrrs rr#;t {F j!ri18;f ,i{ \.1 ef
                                                                                                                                                                                              t
     ili)$t)?}41,r+i,*:tltr{r,:tlirtit,t,1,i,. }i:: ,'i,l,tr Ii, ., t, 1., -,,
                                                                                                                                                                                    )   \,,           t1                                                                       i


     (r4{In.[],,X lr i !dt! r., ltt ttir.!r:. :.ir i ri,]]r ii i                                                                                   i:i1'r.|,r::-r   r;,'      ,     'i : t" irr !. a ,, i: .:rr.i;rrl,r ;) il 11?1:iltlvt
                                                                                                                                                   ,r:li1i i.,..                                                                                 ri'
     dr,i,.{,},t               i .. r, 1. {,. .r"
     B(tuJl{',"' .'-'^:' -.. : r;, ,11.....,'r ,'                                                                                                                                                                                        illr i r't:;1'' *'"tt'"'
     At,*ttl,rtl i
                                                                                              ,'"2
                                                                                          ii,ilt
   "'"-        **f                           'e!i                                        i+rt.P'"'

                                                                                                                                                                                                                                                                                                               LANERA ODO392
           (dl bclengt            to d feddtnt or              o{            t wlro ltst tutrPn-         14, Rc.ld.nt      s€lety.'i l.ott.
                 drcrlorabgndoncd tlu apo .-.rli                                                            l4,l Otrcltlmor, 'lxlalm ony t*qtcu w lnpllodror'.
           (cl   r: tr a hrndicrppcd rpd.s vr llhcul rha I a0nlly requ lrFrl                                     ?Enlr0, ofrs(srl(l ttt (.rc ,rbo{t }?ul talelyond ltt l o-l
                 handlopprd inrrgnh;                                                                             otlur ou ulrnnll ondgustt.       You d(rPe rc mrki rvcry al'
           O     B tn a rprdn niil,ed hr oltcevidtort nutltlJE.! 0,                                              for| to follolr any Secu0tyGtl;d€llnv{ Addtodrrmatt:ded
                 tulf;                                                                                           to drlr Leat e. lYo leal dty syst utr b /d.lltth.E en at bit l
           (El bhdt           anolhorvehlcle fratn t'ritrttg;                                                    ,vrl!',n (dnt praAfi            t.Iiho'Ilwu, o(tat il trcu.lly ryr'
           00    k in    a   fire lan      e   or dorlgna ttd 'no        prrl'ng"    att'a:                       tirnr     don ? oirirt    /n   *     tlpv ort tubhc] to ntollrracdo4
           (Il lr ln I lPotc mo*rd lor lmlhcr       ot.!l l'rrtm0nt;
                                                                                                                  ?fiiparlni, aod hunron cror. rio ioJt tltl'v fiaotwat
           0l irontlc grau,tldovdLq pato;'lt'tdEnt                                                                1r! afro on0,Flr,chaeromonat ot aotans,' tedt0c'l'
           (h bloclt o $rbdqs fiuck hom oc(olt to a dumprler,                                                     hdorl.
           {D harnocurrentlccntqmgltvllio,rorlIrDe(t,onl.(h
              at06d rve ha\E ginn rgu il taln l0 dvyr' notrq' thl!                                           z{:Iou,         Dut? ol Due Caro. Ycu, your ocorgJntl ond you'
               ttrevelude wrll bo toped ll nol ,etooytd,o,                                                        outiti mult eroclse                dga <Jro           lo       ,ou? own ond 6t11.ort'
           (m) lt nal mowd to ollolar pJ.l inU bl nil lirt fi tftce                                               iafcw .rt{ Serurk is9€tulll h urlng                                nolc altrmt nnd
                                                                                                                  olh?r dolectlondet{ae|, doord,rd wnrdoer lorkf anrr 0$g
u, Rclt$solRottdoill,                                                                                             td(civ ul xtudlv deviti'.i J roor, tiltcrl, &rc fl ol,or ra'
   2t1.1   6.rwrlty.   You mo? hava lho tlgh, t nda, ?.ao, lo* ao                                                 Cutty c, tu rre p Ororlt bu,t (al[n l out o? waor]tvl
           aermlasa. tha lrar, aail! ln <atteln ,ldrsllunt lnwt!.                                            14.!         rnaOac<ilon Qrvlrrr,
           lnj (amfiy vlolaa* glela tc*ol cllonro\ u rldkfllg.                                               - - Alarm
                                                                                                                  aAl Wlttt [r01, rro. U,le'll fi r,r[h snotrt drrmt or otho, dc'
           Ofhrrntre,             unht yq{h entltla, lo termltuo lhrr [we                                             tr(tiotl dev|(ei lt(ro'tro oy law nr (lty (xdlnrrlg0, wb
           unde, Par. 9. 17, 2,3r 31, ur l€. you lYon't b€ .eledtcd lrom                                              ,ni!y r,ltiitldidttbral dttt(t!., nrrl lo reqrtrcd lrAll
           thlr LEal€ (nt dnI rl.6cr                ydunr rry cl ilYrulur
                                       -irKludlng                                                                     tetl lhe.n and prorrkc rmr\,arg lr,lll{llot wruT you
           tary rd10ol wtlliarahJal or unNfer, mfu nE, ol lrruolunGry                                                 5rc ln^e pout's;sn oiyouraplnmont' ul"oo cqusiL
           |o5 rnm[u, marrhgq, te+uatlon, div6r(E, neccnclllailon,                                                    rwliprodde, ar requrod bl larr, a $nole alarm clP''
           lorr o, EorErldenu, loB of fi$titrriail, bad heahtr prop'                                                  thoiclcrttnia perinn ralli a hconng'lttprlrtft'nl d]l
           erty prsrhlrr. q, d.uth.                                                                                        at, I,ty
   2llt    Doath ol tolc Rarldani. ll you oltl tlrc ror','or,dtht atxl                                             l8l fourdodg'               n'u:r ply lrr a':d rophlc bo'.tcrh lr
                                                                                                                                             Yo:l
           die dulng the LeJlo torm, tl &rhomod'tirl'iofllallve                                                            nerd,.tJ.   lrnhtl         tftlrrGi utllrrvtl!e. \yt m,ytl'
                                                                                                                                                 tfle lnv,
           d yout ertate may termlaale the Lr:a* whhaul pctully                                                            lill: t derJ r,; orhtlt,g bJ', ll rh't Et yo Jl trpga,q, udit>
           by 4rvlnE at lratt yl dayl milten mtlce- You? estarc will                                                       otlr pr'o, no:iJ.:r. y:u. 'r';u nrurl 'nrrttjiatrj) ttgotl
           be llable for palng rent rntillhe ltflet cr ({ :ltt ici:r.,DJ'                                                  lh,;' , !:rl,..tu. rniiu,r(Lunl tc u! Nt'hir ygu ltll
           tbn dae or lE) ;tmovrj cf ell Porseril:trr h ilrc -'; r' : r: nL                                                r.lhn, Try d{rhl,. rllmr                      ot rtete        (tott ilyalt dofi'
           \b!r ellrtt v/01 alto 5t llable lor lll :|"r9. ' 4'iJ r.. ,,r.J(t                                                ntl F 5, tittoble lh.,          t\!!a
                                                                                                                                                             Qldt nb or /?n6,ti n la,"
           untll tfie tpDtbietl: ir vocal.et{ otrd atry rtmoval u rlrt;.tgrt                                                lirry rith oot rott.f.}'t g t wl.h o worhlng b.t(f,l, rott
            cott!.                                                                                                          mav  ii rrah'r to ut untlat lr,olPlogrtly c{ara<-
                                                                                                                            92.i6tl lot slott Pln ors rt4ttlt'l rsai a'nir''&3'
2!. XllltrryPeronnel                                                                                                        ao+l. and attoiasl luat.'tottl bt l'nble to ul m6
    2!.t Trrnlarilm filgiB. younrylrrvc tlra dght undet let 4t                                                              olnsrr ll rrlu (riltc rtoo'i ltrrh!fttioni or felro teFCI
          lat ta ttnlmje thc le o r ,4 sorloln JLrrltfcrr &r:l. "                                                           rrvTl;ldome         gc, or Fnor            toultirrq ftom fre, tmo&0, or
            16l ttrllltory dcaktymont ol,' arfra Yc^r md, lerlnirute                                                        (attr.
            tfie Lolrc if 1ou sallru tN &rflrd into. ct .ri (cmmtt'                                                    r. Un'sir dlh0tl$la tt:Ir,ruJ by b,r, rq'18 lrot lbbh
            iloned tr ths U,S. arfled ftKea You alio rnav trrn)lnllc
                                                                                                              2,}{k
                                                                                                                   lo lny irlCcllt, quci! u L-cLlJ:d ilr pttrrnil i'tiuy ot
            theLmrt[;                                                                                              rlarrocu ts! rl 9{,*n,l A 'ilJ.rtr. o lolr ol l:uines ot
            {nl li)u         arc (l} o n4|trh}r ol             th!   U,3.   Armod tor(or       f, llts             oottcir.ti ,lcottlc' lr!,r: J'rt i,-J!...'r:l-'l"tg t'-('. unoL.
                  t€Rg cn a(dve drty, or lr) n menb€( of lhe Nadondl                                               ;a o, I.ioi, !.J:lt lcii r.;:1. :., J 5,., trgl,irrfl ar *,rd, el'
                  falatdcdH to rdir.( d{4y [ot more lhJs ]0 daY, h ro-
                  lpon            lo       ntlotrai ersgency                de(lartsd b. r    r f pri              tlo1.:/t., ri'l; Lit3' rI t .' Ilrr' 0rl0 hilr" i}('r' vardd'
                  dmr cad
                              €        e
                                                                                                                   ilttl.,:c tt-.t,- ,i i. tl,r ..tn. '.t.:a;tr','Jti\ll,qc(l}
                                                                                                                   pant ;-.rt ;..r:::;. Y,r: h:r    :'r, d Jti .,:, !rr,oY" .' n1 r'.e, rbci.
            &I    !.ou t0 rocelve ordprs for a pennilrcnl change of ru.                                            ifr 1r,.,, ;,-t .rl/ r!',lr'Ji\i { i'l'r,':ur,t t/i(iI Jl r?'lirJrll no'
                  troo 0J reafie onlcrt to dqis, qlth a m$ltn:y lroil o.
                                                                                                                   tiie. L";i. 'r r, r rt.ihur '. r,th. r r;'rr. ooit 11 {1 (3.ir.9 rv(!tha,
                   aran hdhdual ln ruppon o, omitllory oltetatloit fol
                   gOdrrrotmon,                   o:   (11   qre   relired 'rt rC.,rttJ       ft a t.'             )Eu r r.l: i loi I i ruul i' o:!' r,0 {r'il, i.l lc opirrtntrrll l}o$
                   dvetlury.
                                                                                                                    id |! u: ic.r,,r J0 f,rlrr.:r,1,:tl, itr: he,tr, (Jbrnt{ a,,rl dOr
                                                                                                                   et doo,r nrrtn, &\l (O srlp hot. 6nd 6ld wot ,lcdr(att.
    llJHoB.le 7.rmLi.t6 {JnC.r, th|3 P.L l,l. Yoir rnuJl ls'                                                       You ii ir l,able tcrafiydanra9eto osrnd cdtart' lropa/I,
        nirh w a capy ol6rr m.litxy lrdtr! ruCr at pw'nor.A1t                                                       ( &ut{!r b ' h riar r {{"t it:'t ltlte }o }mu' \{olrtlr'g ttrcfr
            tltBnged.rlauon orderl ralFup ordlr! cr rrr!:'or trrrl                                                 te(Irl.?n citB
            arnltri (or lgtil:r Gquflahd), tUirrry pgmrturor tor haro
                                                                                                              24.tCrfulrc ol Lr.lorgall.r':lr'r,.tJ,J&ltddl 9il <', ..ld loat!
            hou'lng docmt coxtUtu:e I pcrmanpnt.(tlatEe.ol.ilJ.
                                                                                                                   trloJr(i!.i,na((rcr(t, ltrJ r illr'aa 001lcn4('r,rl (.rta 0I
            titm odrr, Vo{ m\.JtdlLwl lo uryarL, wrltldn l('.ti*i\:rt
                                                                                                                   0(aidcrli. fftr, trru;c. iu;uc(.crJ .t'in{tJl d(t';rti', O, 0n,
            nakq ahct Efilf tllt L,i.rre qill l}t le,r,rri'^lr'(, r rr l?I lllb
                                                                                                                      Cthu.'c r,drrj.n-, ridtv.ir ,,fiFn,lqnl [Orrrt. Ytu thadd
            mlllil7 ckux 30 dayr efter tha drte ycvr reri ri r,: : i'r.lyL
             nreri I due. After yoJr rndctul. $dllr.lumrcc'                                      ?.u-                 tll6t !!lrir; JJi lcvrclc,il, o.c-la! .cG'aL, !a(\,,:rJfao'
             nly d4po5il l€$ te rfui dad(nanr
                                                                                                                      illal oii J I r rPrv., L, ri,L:lHJ !i,dnt) Cl t"( J, ltt-Ot t
                                                                                                                      qurr,,rilr r clld.r ri rrr','t u,..1 ttuu-AJ.bi.(-,g'mg UnJgt
    litJttho ttll 0ofichomd                              Fo, tht     purp(':tl u[thi:     r+o:e,   or                 oihe, a.rr urr',ilei lry id', 11 ",t .'o! larol{ |o ytdl yoLtt
             dstt dsto6(d ln (!) urrlc, PJr. 2l I lbore rllln:lr$r orrly                                              cLarr,r.l.r 1., s ,tu !rLa ,.j . ,1 lrltr.. ), :rirr'Jli, ol rr! lopSi
             tlrr rorirknl wi:o qualfitr unrJq Dotn (iu dno ror 600\e                                                 tCe ol pl rrlJrti rdl:L ct !'r,trJui (rrrtJJr: Ol Ctllttl Fef'
             dtd m<pr$fl lhe otdert duLrq $o lr.rt4 t€rrl| llur thot                                                   1o,r. ,ff'.le-',iJ !lrriil. Lugl n, Jrr...lt vlr.rjol:r.'t ut olltrl
             rpilda rt'r rporu? qr re3al dc.,rco'.Jcntl lylr$ rn lrr,. r!'rJ.                                         .f,}tr. .t I Fr rl prtlz[l] :.rykletl, rrtJrr nri sulgcd ro
             dfit', hgldtokl- A @cy'Ccit vrho l;            th^ :9.,irr x                                             f 'rnr rt . rtu rr ) i:(r
                                                                                                                                                   -.-     1it'ilr. lirh'rn5. 9 r:cr ftn<f f,
             depa{'ldOntol E tI1 ili'.ar, leJd$! (Jorct^rr
                                                         l?lntir:i* u,'.t63                                                                            ^?'
                                                                                                                      cr o,:rE, f: t,nr orlc(rrru l' ll0rs rly'Jred q'k.'lJ. tiqte ngl
             thrr rnilitoty due.                                                                                      .eioomrDh fo, ohl1tnl6q r lmil3l.hrlloty (h.([r on drty
     l.}l    Your napratlntaUon! Urrb[ ,ou llole urri{:rwue in                                                        Itai1tFrl! .f(.tlBtrit, 1t',xl\. rr, c(;,tlt.i. lilr ttr ttt€6p611.
             Pdr.9, totr rrtnprf,rlt $#e4 i,ghi(tg ahit Lrart lml,
                                                                                                                       mof l ci,nq,rriry :, ),f,,, t o!'r ''.'.lrtttn1;.. r:t rrltr olCftl
                        do td 8&erdy hm aaploym+nt w ( is: r. .'. t4li'                                                i,0,t!(a( io,j iry,l (orn^ )':, r,utl :attr r tl lr'.lt) a0lrOtl lO
             14 yro                                                                                                                                         r/.i                 .f
                   tion udert                                                                                         I   lre atr( mn,   ril^ ,fit.l   ld          .   {c.   a        r,nt   J9,f'(v ,,lll   lO   dJl
             Ol    you trlll ftot Ee reiitltrg hom lhe tnl|lrry rrrrrill !hf                                          ?€rtc.rlil,illle. \t1u r1l rl .' . crve \', thir ti'v ct'r xconUnl
                   Le.!e ErrE ond                                                                                     ag.rrrrr'lira:tlrnlrli'r rl rr ilrt: !'v|n l(qtn'l
             rr) t|,e:;{rnGftarJrelr!i(f,r!".tt6olri,galo'.r'lri                                   (rrd 2'.(OrtdhlonotiloPrdi;rJr&n:Al\rfu:l'Jtrr.
                       belole dlt Lla'f,' le'or              tndl'                                             zs,l   A*i.tue     dlalolm oil itttlled *aveader '/o| orrrard sru
             You   murt nodfy ur imrnedafc{y lf p{ uc (dlhrl l3 *,rJ?                                                 apir(nrcni, h\rurrr, dtrir iu, nrlur! D< rt, epin tor @ttdl'
               drltyorra(tl$deoloym€nt orpcrYfli!.cn!-rh}'rof .$r.lll                                                 tE4r  mrieriotli   irte{linh rne hnatth or ulay o{ordtnUy
               Irori   otcott.                                                                                        ircront. Ya/'l m ry!+. ^n rnwrlc'y ! Cond{?166 ttm on
                                                                                                                      ot hFtoa: rntF{r t'iirl'l'r r { hrutl dlle' eav'-ttlyiu mult
     23.3 orlrr{BEr latftd!{ lbgrsro:&tlgnt. i,n!.,.; ,t.'-,1.1'J rJ9'
          oi for ;r,"tklno o hba repreEnr.tEon of iltt lbors .rl; bo                                                  ,IOlq c4 ilro t.T n ,11dqiectr o'crmroe, rion t'rc lo{4 ud
                                                                                               t111'fr'n'1wtlt'e(rf,lki6Cd!o                                   p
               Urtar^rnf ,itirnilai[nilerthercmrintJerrlth:[oal! 'ettr'rri'lt'trr0li]'a;1'
               Wmv.aOmandliyanrrovctuf.mhur.E{-r-{nrciirrrt      hrt:e:'rar.'i;:.    ln(l'J'f ir"'{r!'tr'(:1'd'"'r'
               rcscmd in mtiqrtict'tnlx pe :. ll.a {rtl
                                                                                      "
  *r"*           frfiirt                   rilr,d'.,o,.rr,.ir',n,'           W--                     rffirrrdr(e                                                                                        rt{r'tda


                                                                                                                                                                                                                        LAOEM 000393
.l       ,           r              \   l'r   :lrr^'
     .           r




                                               ,wl
             i                 .i




                         -'9




                                                       TADERA COO394
sse000   vuSsv"l
                                                                                                                                                                                           t.'

                                                                          ,r ': l{.




                   qii{iir,..,. , .

                                                                                                                                                               ,        i,,.i,,,       i;|       ,   ,1 ;:
                   llrtrtl:,      ;                                                             l,r.     , i 1"1lrr i'.             :.       i         .1' .,rrjiilir;;r             ' .1",1.,             t:,
                   illAl   tr1   {:

                   .[,P!1!

                   "ottliil
                   t*iltr*tl          , t.ii-, '..1,i,.,   ,
                                                                                                                                                             . i       ;J,i.:i.1    r\ir..ir;, i+r
                                                                                                                                                             :t.,i,l:t:"1":.rl; :,,*                 :l-   litr
                                                                                                                                                             t:).,t..t ttl{            .   'r    ',1:,i,!:1tr.gtr
                                                                                      r i1'
                                                                               I r,rt1L{r 'S{




                                                                       ,:,'.
                                                                   t             :!     L;



                                                                                                 .         i I        .,',, r'r:i, li:r'         , .     !1 rl::r:3.i,1:ji r{i,il,l}          /', irr!i::3
                                                                                                      "
                                                                                                 4 -; :t         |!,j,j./r),.,.-ra.j)i,.,-             l, ri..!Iji;i.rd!rrf.                 i.rI.r.      ;lr


                                                                                                 !
                                                                                                                                             L'i.. .            ) , ,i,, lllrlrs!i;r   t)]r.i: l'It
                                                                                                                                                                         'IriQ S;t dy.1ll ii;,131r{il'f f

                                                                                                                                                                            I      "
                                                                                                                                   ,!;;ii..i!                i;:i" llt!t:i:J'r ''"r..
                                                                                                                                                       '11




                                                                                                                                                                             riliriIIi:I'1id[''lf
                                                                                                           ,./l    *. i Lt   )*t   *,ri't? ;1:a<3a,.u7             s   ir:t j &l: d,; *r*iri r.!.I
                    /e! :j:           I                        l                                                                   ',Al,iL,.                                   n4r,. rr;.'ti'.1



                    Itr'"1,




                                                                   ' ' :' ':';
                      'sil..rir'.:,f iii. : .'., 'r 1:i!'1 '!'    :r::,i:r'1;irt                                                                                                   .$sllilfli$ari{1sBfi&,1#
                                          ',        :11 '",'
                                         ','',il 'rLr : :. l' /:i ';:11')'l"Jilr
                       i!,irli'ri1!!',t :r":
                      :?ji.l"i                                                                         .:i.i]'r;,..;.:;,,:;;r ,..,,;miq#,                                           .X{31}1ffi
96t000   v83cv]



                   llrrl               '
                  t?r;,1

                      4lt;.
                  i1*?t            Ir



                  rdjil.'                              ,   ,:rr       :             :    ,,.:.   .          p"lf    i
                                                                                                                    ,i             ':r t.?{
                  .i\r'

                  ll{i,r                       '
                  ,}TJ',               J



                  lfti|            I

                  +r,rii                       '.
                  -d,          .


                  iiti-j                   ,



                  itii.r                           -   i          1




                  u1   $,
                  llls     1       1..
                  ,ni."r




                  .ttrt
                  l3!r             {


                                                           .i                                           :t --;.lq   I

                  .laiti:
                  3 !t"'
                  l.
                  i*fi,,                                                                                                          ,: n4qt*      _9€
                  ,iit;,
                                                                                                                             .:        1   t:ifitlit4l
                  t;t' i.
                  (1"t*'                                                                                ,      I

                   xrlrl




                  +{ lt ,, .. *,.,., ,Li?, ,.'r... r,..                   . rn r.   ; J . ,,.    , -iBr<}!; qt           I        i.iirpr.:




                                                                                                     It;l r'{il
                                                                               ri r1,..:r;:ir. i., jil           ilr;|!*.xdiati.tflir'l*.r1.                           i


  S r\tjdr,:tr ir;ii1r1 .ii;{.;;1'; 1;1',:i,
  q S{q[,a]..! lrrr rri.,.i ,: .l',:. .,                                             ': ),.                                          s [rr,::,:.)
  d NHrljlu';ii,i.t'r:,                            ri:\.i   i;, 1'r',:lr ;i;il r:::j                                                 il (.f iis,
                                                                                                                                     E rit;:lrrr.


           SSfi               ,;.       , " ir.:i i,,i :it:1 ..: ;:: .,,,.               l
                                                                                                                        :,,{:iilr'a _ _.-,
  ts       1',.,i                                                                                                       '.'te -li.,r'l.
  S l.llr,q,                   ,


  I        I1{ri 7t 1...,r;,;i li .:' ;'r, *"t1;*; rril ;,rr:i, :i:7:. : I                            ii                    I;ijrri l:jr,ir       r_l
           r   )il
                                                                                                                              i' I'1" '' I
                                                                                                                                  S Pr,;'., ,
                                                                                                                                      li] :r i!
  li ktriali;1ir{r;.i:f i;";t ir.                                                                                                    € l)+1iyli.l: rli ,-':'.' r:
  tr lisrL!ry!rr-(11{art ilulrf,t liii, 1                                                                                            !l Ar,ltlrr' ::'-.:. r,'i t-i, :i;l                             r,

  n hlstlhi!,1,*)lt.",,i rr.1',-'
  { fr4trrti,l.;r:,';" :r*'.-' ti, ..:                                                                                          & i;lqrtir1.,t,r,::. .,:,,t:,,
  f Utiililr!.:,.,1)",,":!.3.::'.                                       i. :iit.r..lit,et              aa,,rrJ.; 1 ",   1
                                                                                                                                :l e+i "'l '' 1' "' : :' '
                                                                                                                            !{l!y,
                                                                                                                            $#taiti,:;:. iI"
  & l!l:li"!r,ilit :(r:tlii,- t,t:s      .
                                                              \l::i-r                                                                *l       ,l_.t.1.,,
                                                                                                                                                                                                                          '.',.   at (')f
  W &*t:1,,tli-,,1t 1,.                          ';.:,i i,    llr',.:




,rl,   Atte|i.                               '
       l   r,i      Li'                                                                                                                                                          , t:":l
                                                                                                           J' , "i'lr                                                             i                             , ,   .




       nti'!J:, : I :.',                           :. i;    .ri.1i-r", : . .:.                   :r                                  flol
       **h,     .-,.'.,r,                                    ,t"       's '




                                                                                                                                          Thll l*;:            .                                                                            :+a,rl.;S,
                                                                                                                                                  'ltjt1 ..: ,             ':.



                                                                                                                                fi;lir.ir,:,r ,u..
                                                                                                                                 i,i1..ir:
                                                                                                                                {ijinil",,ltl'
                                                                                                                                                           l
                                                                                                                                                                                                                                                    -:-
                                                                                                                                                                                                                                                       "..r.isr#

                                                                                                                                {1,1.+rrrr : "'
                                                                                                                                                                                                                                                .   .   .:t.lt1!?i',



                                                                                                                                {1.!1p1 qlf j!11               r   -   1r                                                                     :;;;;t,fr{
                                                                                                                                [i.]lrli           I,l                                                                                        l, rr::iriir*rJ

                                                                                  i: i       :
                                                                                                                                  'ln,'            I
                                                                                                                                                                                                                                                   ,    -ii;i;1r11




                                                                                                                               It\ ,"eft?1/l
                                                                                                                                       fa,Iti''.
                                                                                                                                             \.                                  ::.'.t'
                                                                                                                                                                                      '1.,                ":
                                                                                                                                         '-.
                                                                                                                                \r_
                                   !'                                                                                           iddt?tl,:'.                                                                                                    ,    rirfjirsf,
                        Ir!
                    f                                                                                                            ';.      .
lv{ffnF,         'rf rr . r il'l                                                                                                   ! tt\.:'           'l


                                                                                                                                 Altt'., , i      ,
                                                                                                                                 jii'r.l!': rdl; ,' i r .;,jij'l                    '   ,r.'.   i,    :l ,.'r




                                                                                                                                                                                                                                                                       LADERA   OOO3S7
312/2A21                                                            https://justice   1   ,   de ntoncou nty.g ov/Pu blicAccess/CaseDeta il. aspx?Case lD = 27 14253




                                                                                              RrcrsrBn oF AcrroNS
                                                                                                  C,rsB No. E20'0302J6


 Ladera vs Carolyn Williams                                                                                     s                                Case Type:      Evictions
                                                                                                                S                                 Date Filed:    0111612020
                                                                                                                s                                   Location:    Justice of the Peace Pct #6
                                                                                                                s                            Judlcial Officer:   Lopez, Christopher
                                                                                                                s                     File Custody/Location:     Justice of the Peace Pct 6
                                                                                                                s




 Related Cases
  CV-2020-00600-JP (Related Case)


                                                                                                      Pa.nrv   INnonlrmtou

                                                                                                                                                                      Lead Attorneys
 Defendant                          Williams,Carolyn
                                     3930 Accent Drive 2411                                                         DOB:03/09/1961
                                     Dallas, TX 75287


 Plaintiff                          Ladera                                                                                                                            Daniel Paz
                                                                                                                                                                       Retained
                                                                                                                                                                      14330 Midway RD
                                      3939 Trinity Mills Rd                                                                                                           sTE 214
                                      Dallas, TX 75287                                                                                                                Dallas,TX75244

                                                                                                                                                                      214-812-9061(W)
                                                                                                                                                                      214-812-9420(F)




                          IDISPoSITIoNS
  O2tllt2O2OlDefault Judgment to Plaintiff (Judicial Officer: Lopez, Christopher)
                          I
                 Judgment of $1,990.14
                         n*arded To: Ladera
                          I
                          I
                        Awarded Against: Carolyn Williams
                          I




                          I       orHrR evgnrs      AND HEARTNGS                                                                                                   EXHIBIT
 o   1   I   1   61   2ozolEviction Petition                                                                                                                        -"L_
                          I
                 no military
 o1t16t2O2Ol Citation - Eviction
 01 t 1 6t2o2olCitation - Eviction
                      I Wittir*s, Carolyn                                                               Served                        01t2312020
                                                                                                                                      01t24t2020
                      I                                                                                 Returned
 0   1I      231 2020 I Citation Served
 O2l 03 t 2O2O|Answer                     Filed
 O2lO3t2O2Oh                       ury Request
 ozlool2lz}lTrial by Judge (9:00 AM) (Judicial Officer Lopez, Christopher)
 O2lOOlzOzolNotice of Hearing
 02106t2020               lNotice of Hearing
 O2l         1   0120201          Motion for Continuance
                          I         Defendant
 O2l lOl2OzOlMotion     for Continuance Denied
 Ozt11l2)2}lTrial by Jury (1:30 PM) (Judicial Officer Lopez, Christopher)
 O2i11l2O2Ol JudgmenUOrder Mailed to Parties
 O2ll2t2}2}lstatement of lnability to Afford Payment of Court Costs
 02112120201Cases Appealed - Without Trial (OCA)
 o2t13l2o2ol Notice of Rent Due
               I mailed and sent via efile
 O2ll3lz)z}lNotice of Statement of lnability to Afford Payment of Costs
 021 20 I 2020 | Appeal Transferred to Cou nty Clerk




                              I   Defendant Williams, Carolyn
                              I Total Financial Assessment                                                                                                                                      ?2.AA
                              I Totrl Pryr"nts and Credits                                                                                                                                      2.? AA
                              I Balance Due as of      0310212021                                                                                                                                0.00
                              I
 0210412020                   I Transaction Assessment                                                                                                                                          22.04
 O2tO4t2Q2O                   I   Payment                       Receipt # 96095-Jo                                                   Al Williams                                               (22.00)
                              I

https://justice 1 .dentoncounty.gov/Pu blicAccess/CaseDetail.aspx?Case lD= 27 14253                                                                                                                112
3/2/2021                                              https://justice   1   ,   dentoncou nty. gov/Pu blicAccess/CaseDeta   il.   aspx?CaselD= 27 14253




                  Plaintiff Ladera
                  Total Financial Assessment                                                                                                                  .00
                                                                                                                                                           12_1

                  Total Payments and Credits                                                                                                               121.04
                  Balance Due as of 0310212021                                                                                                               0.00

 o1t16t2020       Transaction Assessment                                                                                                                   12i.04
 01t16t2024       Payment                          Receipt # 95866-Jo                                           Judith McMakin                            (121 00)




https://justice   1   ,   dentoncounty. gov/Pu blicAccess/CaseDetail.aspx?Case lD= 27 14253                                                                       2l?
3/2/2021                                        https://justicel.dentoncounty.gov/PublicAccess/CaseDetail.aspx?CaselD:2-723833



                                                                Rncrsrun oF AcrroNS
                                                                 Ca,sn No. CV-2020-00600-JP


 Ladera vs. Carolyn Williams                                                     s                             Case TyPe:      Appeal from a Lower Court
                                                                                 S                                Subtype:     FED- JP Appeal
                                                                                 s                            . Date Filed:    02t20t2020
                                                                                 s                                Location:    County Court At Law #2
                                                                                 s                         Judicial Officer:   Ramirez, Robert C.
                                                                                 s            Court of Appeals Cause No:       02-20-00127-CV
                                                                                 s                  File Custody/Location  :   Electronic File


                                                                    Rnr,.rrno Ca.sn IxnonuarroN

 Related Cases
  E20-0302J6 (Related Case)


                                                                        Panrv Ilponn.rrron

                                                                                                                                    Lead Attorneys
 Defendant          Williams,Carolyn                                                                                                Pro Se
                      3930 Accent Drive 2411                                      DOB:03/09/1961
                      Dallas, TX 75287


 Plaintiff           Ladera                                                                                                         Daniel Paz
                                                                                                                                     Retained
                                                                                                                                    14330 Midway RD
                      3939 Trinity Mills Rd                                                                                         STE 214
                      Dallas, TX 75287                                                                                              Dallas,fX75244

                                                                                                                                    214-812-9061(w)
                                                                                                                                    214-812-9420(F)




              IDISPoSITIoNS
              I
 031O5120201Final Judgment after Non-Jury Trial (Judicial Officer: Ramirez, Robert C.)
              I


            OTHER EVENTS AND HEARINGS
 02t20t2020 Appeal from Lower Court (OCA)
              JP6
 02t24t2020 Statement of lnability to Afford Pmt of Court Costs
 02t24t2020 Cover Letter or Request
              from Ms. Williams
 02t20t2024 Motion
              to reconsider from JP
 0212a12020 Notice- Appeal from JP with Affidavit of lnability to Pay
 0212412020       Bond Deposit
                   $1,482.00
 0212712020       Motion for Continuance
              and Motion for Appointment of Counsel
 03t0312020 Answer(s) and/or Response(s)
              and request to dlsmrss and Transfer to Dallas County
 03t0512020 lnability to Pay Fee/ Forcible Entry Detainer Appeal hearing (3:30 PM) (Judicial Officer Ramirez, Robert C,)
 03105t2020 General Docket Entry
                    Pauper's/FEDappeal-pappearedthroughcounsel-hallscallednod-allowedtoproceedasapauper-trialdenovo
                   judgmentforp-entered
 03105t2020 Notice of Judgment
 031a912020       Motion
                   to Reconsider or Application for Stay and Bond During Appeal to Supreme Couri
 0311312020       Request
             Plaintiff s Request for a [4/rl of Possesslon
 03t13t2020 Service lssued
              lrlrll of Possession-service by Denton Cty Const Pct 6
 03t13t2020 Writ of Possession
             service by Denton Cty Const Pct 6
                Williams, Carolyn                                         Returned Unserved 06! 1212020
                                                                          Returned                  0611212020
 4u19t2020 Application
             for emergency temporary restraining order
 a3i23t2020 Motion for Reconsideration (10:00 AM) (Judicial Officer Ramirez, Robert C.)
 a3t23t2A2A General Docket Entry
             Motion for reconsideration / TRO - p appeared by phone - d was provided w/ phone and zoom video invitation and did not appear (confirmed with
             court coordinator who stated d did not call in or video in) - pursued under SC COVID 19 procedures - denied both of p's request - other remedies
             at law and waiver as to any issue of jury trial. awaiting order from P
 4u23t2020 Order
             Def s Application for TRO

https://iustice'1 .dentoncounty.gov/PublicAccess/CaseDetail.aspx?CaselD=2723833
3/2/2021                                       https://justice 1 .dentoncounty.gov/PublicAccess/CaseDetail.aspx?CaselD- 2723833
 03t23t2020 Order
              on Motion for Reconsideration
 04t27 t2020 Notice of Appeal
 04t28t2020 Court of Appeals Correspondence
 0412812020   Proposed Order
                Supersedeas Bond
 05114t2020 Motion To Set Bond (9:00 AM) (Judicial Officer Ramirez, Robert C.)
             Williams to call in for hearing call Mr. Paz for hearing 21 4-812-9061
 05t14t2020 General Docket Entry
              D's motion for supers bond - p and d appeared by phone - COVID 19 orders - granted based upon SC COVID 19 order with regard to deadlines
             awaiting order from p
 0511412020   Order
             Seftlng Supersedeas Bond
 05t18t2020 Bond Deposit
             $3,000.00
 06t0212020 Request
                Plaintiffs Request for a Writ of Possession
 0610212020   Service lssued
             Writ mailed for Constable Pct 6/ writ being returned
 06t0212020 Writ of Possession
              Williams,        Carolyn                                   Unserved
 06t08t2020 Bond Deposit
             $2,936.00
 0611         Service Returned
              Clerk's Record on Appeal
 07t1         Court of Appeals Correspondence
                Clerk's Record Received
              Bond Deposit
                $1462.28
 10i01        Bond Deposit
                $1   ,428.17
  11          Bond Deposit
                $1,428.61
  12t11       Bond Deposit
             $1 ,428.12
 01t08t2021 Bond Deposit
             $468.28
 01t2212021   Memorandum Opinion and Judgment
                Opinion
 01t22t2021   Memorandum Opinion and Judgment
             Judgment
 01t22t2021 Court of Appeals Correspondence
 01t25t2021 Request
             Plaintiff's Requesl for a Writ of Possession
 0112512021   Service lssued
                Service by Constable Precinct 6
 0112512021   Writ of Possession
              Williams,        Carolyn                                   Unserved
 02t01t2021 Motion to Strike
 0210112021   Bond Deposit
               $105.00
 0210112021   Cover Letter or Request
               envelope
 02t0212021   Motion
              Plaintiff's Motion for Execution of a Writ of Possession
 02t05t2021 Notice of Hearing
 02t17 t2021 Motion to Enter (10:00 AM) (Judicial Officer Ramirez, Robert C.)
               wnT    ofpossesslon
 02t2212021 Amended
               Amended Objection to Ladera's Request for (Physical Removal)/Execution of Writ of Possession
 02t22t2021   Amended
               Carolyn Williams Amended Objection
 0ya212021 Motion to Quash
 0v44t2021 Motion to Enter ('10:00 AM) (Judicial Officer Ramirez, Robert C.)




              Defendant Williams, Carolyn
              Total Financial Assessment                                                                                                            4.00
              Total Payments and Credits                                                                                                            4.00
              Balance Due as of 0310212021                                                                                                          0.00

 02t20t2020   Transaction Assessment                                                                                                             277.44
 0310512020   Pauper Wavier                                                                                                                      277.00
 02t01t2021   Transaction Assessment                                                                                                               4.00
 02t03t2021   Payment                       Receipt# 2021-0610                               Williams, Carolyn                                    (4.00   )




              Plaintiff Ladera
              Total Financial Assessment                                                                                                         479.00

https://justice 1 .dentoncounty.gov/Pu blicAccess/CaseDetai l.aspx?Casel D= 27 23833                                                                 2/3
3/2/2021                                      https://justicel.dentoncounty.gov/PublicAccess/CaseDetail.aspx?CaselD:2723833
              Total Payments and Credits                                                                                       479.00
              Balance Due as of 03/02/2021                                                                                          0.00

 03t13t2020   Transaction Assessment                                                                                            1 5 /.00

 03t13t2020   TexFile Payment              Receipt#2Q20-1362                                 Ladera                           (15/.00)
 0610212020   Transaction Assessment                                                                                           160 00
 0610212020   TexFile Payment              Receipt#2024-2348                                 Ladera                           (160 00)
 0112512021   Transaction Assessment                                                                                           1   62.00
 0112512021   TexFile Payment              Receipt # 202'l-0400                              Ladera                           (162.00)




https://justicel.dentoncounty.gov/PublicAccess/CaseDetail.aspx?CaselD=2723833
LAsE: U2-20-OO12/-CV




      Case:

      02-20-00127-CV

      Date Filed:

      04/27t2020

      Case Type:

      Forcible entry & detainer

      Style:

      Carolyn Williams

      V.:


      Ladera

      Orig Proc:

      No

      Transfer From:



      Transfer ln:



      Transfer Case:



      Transfer To:



      Transfer Out:



      Pub Service:

      West Publishing




    APPELLATE BRIEFS



                              Event Type   Description   Document   I
                                                                    I
               Event Type                           Description             Document
  12/14/2020   Brief struck                         Appellant




CASE EVENTS



               Event Type                           Disposition             Document
               Motion for          ran   o2 rt no
                                   I Lr tuqr
                                "'6 N4otion or writ Denied porlg: xg
      5/2021
               oi'eg:q9 __                                lt                                 I            Notice

               Motion for rehearingMotion
  2/25/2021                                 orwrit Denied @
               disposed
               Letter issued by             the
  )2/23/2021                                                                                              N;fi;;
               court
    /22/2021   Document Received
               Motion for rehearing                                         r-----..-..**.-'T-
    16/2021
               filed                                                        It PDF/a,-96 MB l;Mgtlon

               Motion for emergentY
      1/2021                        It/otion or wrrt Denied                  I PDF/91 KB ]
               relief disposed

   1/29/2021
               Motion      for     rehearing                                     ppry+og   re I ivrotion
               filed                                                        It
               Motion for emergency
   1/29/2021
               relief filed
               Motion for emergency
   1/28t2021
               relief filed
                                                                                 PDF/95 KB l
               Memorandum            oPinion
   1/21t2021                                        Dismissed                    PDF|128 KB l;Memora                uprnron
               iss u ed                                                                              i_
                                                                                 PDF/90 KB I lNotice
  1/21t2021    Motion disposed                      Motion or Writ Denied
  1/20/2021    Submitted
               Reply to response or
   /13/2021
               motion filed
               Reply to response or
   /11/2021
               motion filed
   /07t2021    Response filed
               Response requested by
 12/29t2020                                                                  IPDF/103 KB l                  otice
               the court
 12/28/2020    Motion filed
               Letter     issued     by     the
 12/15/2020                                                                  I PDF/I11 KB        ]        Notice
               cou   rt
               Corrected                  brief
 12/15/2020                                                                  I PDF/I 12 KB       ]        Notice
               requested

 12/14/2020
               Motion     to   supplement                                        pprygo+   rs I
               record filed                                                 ll                        iyt-otio-n

 12/14/2020    Brief struck
               Motion for extension of
 12/08/2020    time to file brief Motion or Writ Granted I PDF/95 KB ]                                    Notice
               disposed
                      Event Type                     Disposition           Document
                      Motion for extension of
  12/07/2020                                                               I PDF/89 KB ]
                      time to file brief filed
                      Motion for extension of
  11/03/2020          time to file       brief Motion or Writ Granted     I    Por/99 KB f
                                                                                           -:N;il"
                      disposed
                      Motion for extension of
  10/19t2020                                                              it   Pov+:o re I .Mglion
                      time to file brief filed
  10/08/2020          Notice of late brief                                     PDF/111 KB I iNotice
                      No reporters          record
                      filed in civil case                                 fPDtr/1r8      KB   f       Notice

                      Court reporters notice                                   PDF/l49 KB l           Letter
   7/31/2020          to court       regarding
                                                                               PDF/1 1s KB            r'i;il;
                      status of record
                                                                                              l

           /2020
                      Docketing       statement
  07 /27
                      filed
                      Notice of late docketing
  07/16/2020                                                                   PDF/108   KBI
                      statement
                                                                                                  ,




                      Electronic Clerks Record
  06/30/2020                                                                   PDF/88 KB l        Notice
                      Filed
                      Notice of late docketing
                                                                           IPDF/108 KB l              N"tii"
                      statement
                      Notice of appeal filed in
  )4/27 /2020                                                              IPDF/125 KB l
                      court of appeals




CALENDARS


  Set Date                     Calendar Type                       Reason Set
  03/01/2021                   Status                              Compliance response due
  03/29/2021                   Status                              Release to publisher
  05/06/2021                   Status                              Mandate to lssue




PARTI   ES




  Party                        PartyType                           Representative
  Ladera                       Appellee                            Daniel Paz
  Williams, Carolyn            Appellant                           Carolyn Williams




TRIAL COURT IN FO RMAT!O      N




 Court
      County Court at Law No. 2

      County

      Denton

      Cou rt J udge

      Honorable Robert Ramirez

      Court Case

      cv-2020-00600-J   P


      Reporter

      Court Reporter, County Court At Law No. 2, Denton County

      Punishment




To view or print PDF files you must have the Adobe Acrobat@ reader. This software may be obtained without charge from
Adobe, Download the reader from the Adobe Web site
Daniel Paz

From:                               a williams <alwmsB70@gmail,com >
Sent:                               Saturday, January 30,2021 1:16 AM
To:                                 Daniel Paz
Subject:                            Fwd: Carolyn Williams Unit2411
Attachments:                        CCF01302021.pdf




Mr Paz- See forwarded below
           Forwarded message
From : Legal Access I nc <lega laccessaw@grna il,com>
Date: Sat, Jan 30, 202L at 1:15 AM
Subject: Fwd: Carolyn Williams Unit 2411
To: a williams <alw.ms8ZO@gmail.cgm>



al


On Sat, Jan 30, 202L at 1:1,3 AM Legal Access lnc <legplaccessaw@gmail.com> wrote:



         Forwarded message
 Fro m: Legal Access I nc < gga.laccessaw@ gma il.clr m >
                           l


 Date: Sat, Jan 30, 2021at 1:12 AM
                                                                          ;
 Subject: Carolyn Williams Unit   2411"
 To : <i.udy@wil lmax. net>



 Ms Judy- Will you please accept this CDC Declaration and withdraw your threats of eviction


 Secondly, have you considered helping my family by providing the letter clearing up our credit so we can move out your
 apartment and forward?



 Kindly,
 Ms Williams
                                                                  ,. i{
                                                                "+:+*"
                                                                ,,'.\ir\-
                                                                'ez
                                                                             ;

                                                                                  &,\4          --JL.     *Y
                                                                4;:vtI
                                   IT{ THT PISTRICT COURT OF DALLAS


CAROLYN A WILLIAMS, ET AL

V.                                                DC19-17458

LADERA, E'T AL

                                  cAnoLYlJ.A WrtilAMS: OECI"ARAll.qtll

      UNDER F€NALW OF PERJURY FAR THe CENTERS FOR BISEASf f,Or{TEOL AN0 pRrvfn*Tt8r'l'5
           TUMTORAftY HALT IN TVICTIONS TO PREX/EfiIT FUfrTI.IER 5PR€AD OF COVIfr-XS

This declaration is for tenants, lessees,   or residents sf residential properties who are ccvered by the
CDC's order  temporarily halting residential evictions (not including fcreclosures on horne mortgages) to
prevent the further spread of COVID-13. Under the CDC's order you must provide a copy of lhis
declaration to your landlord, owner of the residential property where you live, or other person who has
a right to have you evicted or removed from where you live. Each aduit listed on the iease, rentaj
agreement, or housing contract should compiete this declaration. Unless the CDC order is extcnded,
changed, or ended, the order pnevents you from being evicted or renroved from where y*u are living
through January 3!,2A23". You are still required to pay rent and follaw allthe other terms of y*ur le*se
and rules *f the place where you live" You may aiso siill be evicted lcr reasong other than n*t paying
rent or making a housing payment. This declaration is sworn tertimony, rneaning that y*u can ht
prosecuted, go to jail, or pay a fine if you lie, mislead, or omit important information. I certify under
penalty of perjury, pursuant to 28 U.S.C. 1746, that the following are true and correct: . I hav* used best
efforts to obtain ali available government assistance for rent or housing; . I either expecl to €arn no
more than $99,000 in annual income for Calendar Year 20?0 {or no more than $tgg,OOO it fl}ing a joint
tax return), was not required to report any income in 2019 to the 1R.5., or received an Economic lmpact
Payment (stimulus check) pursuant to Section 2201 of the CAR[5 Act; " 1 am unable tCI pay my full rent
or make a full housing payment due to substarrtial loss of household inconre, loss of comp*nsable hours
of work or wages, lay-offs, or extraordinary out-of-pocket medicai expenses; . I am using best eff*rtg t*
make timely partial payments that are as close to the full payment as the lndividual's circurnstances may
permit, taking into account other nondiscretionary expens€S; * 1f evicted I lvould likely become
homeless, need to move into a homeless shelter, or need to move into a new residence shared by other
people uiho live in close quarters because I have no otl'rer available housing options. r I understand that
i must still pay rent or make a housing payment, and comply with other obligations that I may have
under my tenancy, lease agreen'rent, or similar contract. Ifurther understand that fess, penalli*s, *r
interest for not paying rent or rnaking a housing payment on time as required by my trnancy, lease
agreement, or slmilar contract may still be charged or collected. ' I further understand that at the end of
this temporary halt on evictions on January 3L, 7A21, my housing provider may require payment in full
for all payments not made prior to and during the temporary halt and failure to pay rnay rnake rne
subject to eviction pursuant to State and local laws. I understand that any false or nrisleading staternents
or omissions may result in criminal and civil actions for fines, penalties, damages, or imprisonment.
                                                                Signature   of
                                                                            Declarant Date "Avoilabie
           nt assistance        ns any governmental rental or housing paynient brnefits availahle Ir: tl're
     idual     any household member An "extraordinary" medical expense is any urreirnbursed medic*l
                to exceed 75% al one's adjusted gross income for the year. "Available housing" means
any available, unoccupied residential property, or other space for oeeupancy in any seasonal or
temporary housing" that would not violate Federal, State, or local occupancy standards and that lvould
not result in an overall increase of housing cost to you.
